Name: Commission Regulation (EEC) No 2221/92 of 31 July 1992 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standard for eggs
 Type: Regulation
 Subject Matter: animal product;  marketing
 Date Published: nan

 Avis juridique important|31992R2221Commission Regulation (EEC) No 2221/92 of 31 July 1992 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standard for eggs Official Journal L 218 , 01/08/1992 P. 0081 - 0084 Finnish special edition: Chapter 3 Volume 44 P. 0057 Swedish special edition: Chapter 3 Volume 44 P. 0057 COMMISSION REGULATION (EEC) No 2221/92 of 31 July 1992 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standard for eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1907/90 of 2 June 1990 on certain marketing standards for eggs (1) and in particular Articles 10 (3), 20 (1) and 22 (2) thereof, Whereas Commission Regulation (EEC) No 1274/91 (2), as amended by Regulation (EEC) No 3540/91 (3), provides for the detailed rules necessary for the implementation of such marketing standards; Whereas experience has shown that the provisions regarding the optional indication of the laying date should be amended; whereas it should be made unequivocally clear that the laying date, if used, must appear on both eggs and packs; whereas conditions under which packing stations supplied by production units situated at the same site are to indicate the laying date should be brought in line with those applied for other packing centers if use is made of sealed containers; whereas rules should be laid down for indicating the laying date on eggs laid on a non-working day; Whereas the optical indication of the type of farming should be limited to the terms listed in Regulation (EEC) No 1274/91, with the exception of organic or biological farming; whereas in order to facilitate checks throughout the Community, the lists of registered producers should be exchanged between Member States and records of stocks of graded eggs should be kept by packing centres on a weekly basis; Whereas the terms used for the food industry should be harmonized; Whereas the provisions concerning the use of the term 'extra' should be amended in order to specify the conditions under which this term may appear on the pack; Whereas a positive weight tolerance should be introduced to assure fair competition between operators; Whereas the measures provided for in this regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1274/91 is hereby amended as follows: 1. Article 1 is amended as follows: - Article 1 (1), second subparagraph is replaced by the following: 'However, delivery or collection from producers to packing centres or to the industry may take place once a week only in those cases where ambient temperatures at which eggs are kept at the farm do not exceed 18 °C.', - Article 1 (6), second indent is replaced by the following text: '- it is intended to indicate the laying date on eggs which are supplied by production units situated at the same site as the packing centre and which are not in sealed containers in which case they shall be graded and packed on the day of laying or, if the day of laying falls on a non-working day, on the first subsequent working day.'; 2. Article 15 is replaced by the following text: 'Article 15 1. In addition to the packing date, the recommended sell-by date and/or best-before date may be indicated by the operator at the time of packing on eggs or on packs containing them or on both. 2. The laying date may be indicated by the operator on packs at the time of packing, in which case it shall also be indicated on the eggs contained in the packs. The laying date may, however, also be stamped on eggs at the farm. 3. For the indication of the dates referred to in this Article on eggs, and in the case of the laying date also on packs, one or more of the terms listed in Annex I shall be used. 4. The dates referred to in this Article shall be indicated by two sets of figures representing, in the following order: - the day, from 01 to 31, - the month, from 01 to 12.'; 3. Article 17 is replaced by the following text: 'Article 17 Where the laying date is indicated on eggs and on packs containing them in accordance with the provisions of Article 15, the following conditions shall apply: 1. packing centres shall keep separate records: - of the names and addresses of the producers supplying such eggs, who shall be registered following an inspection by the competent authority of the Member State, - at the request of this authority, of the number of laying hens kept by each producer; 2. the producers referred to in paragraph 1 shall subsequently be inspected regularly. They shall keep current records: - of the date of placing, the age at placing and the number of laying hens, broken down by henhouse, - of the daily egg production of each henhouse; - of the number or weight of eggs delivered and on which it is intended to indicate the laying date, or on which the laying date has already been stamped at the farm, broken down by buyer, and to include the latter's name, address, and packing centre number; 3. eggs on which it is intended to indicate the laying date shall be delivered to packing centres in sealed containers except in cases of production units situated at the same site. Deliveries of these eggs and of eggs on which the laying date has already been stamped at the farm shall be identified by: - the laying date, - name, address and number of producer, together with a coded reference to the henhouse from which the eggs came, - the date of dispatch, - the number or weight of the eggs in the delivery. This information shall be shown on the container and on accompanying documents, the latter to be kept at the packing centre for a period of at least six months; 4. containers referred to in point 3 shall be opened in the packing centre immediately before grading starts. All eggs from a single container shall be graded and packed without interruption. The laying down shall be stamped during or immediately after grading on those eggs intended for such marking; 5. in the case of packing centres supplied from their own production units situated at the same site with eggs which are not in sealed containers, eggs are to be: - stamped with the laying date on the day of laying; however, eggs laid on non-working days may be stamped on the first subsequent working day, together with the eggs laid on that day with the date of the first non-working day, or - graded and packed in accordance with the provisions of Article 1 (6), or - delivered to other packing centres or industry on the day of laying or, if the day of laying falls on a non-working day, on the first subsequent working day. If these packing centres are also supplied with eggs from external producers on which it is not intended to indicate the laying date, these eggs shall be stored and handled separately. Daily records of collection or reception and grading of such eggs shall be kept; 6. packing centres shall keep separate records of: - daily quantities, by producer, of eggs arriving at the centre and on which it is intended to indicate the laying date, or on which the laying date has already been stamped at the farm, including the producer's name, address, and registration number, - daily quality and weight grading of these eggs, - the number and/or weight of eggs sold, by weight grade and buyer, together with the latter's name and address; 7. production units and packing centres referred to in point 1 shall be inspected at least once every two months.'; 4. Article 18 is amended as follows: - in paragraph 1 the introductory phrase 3 replaced by the following: 'In order to indicate types of farming as referred to in Article 10 (3) of Regulation (EEC) No 1907/90 with the exception of organic or biological farming, on grade A eggs and on small packs containing such eggs, no other terms except those set out hereunder may be used, and in any case only if the relevant conditions laid down in Annex II are fulfilled:', - in paragraph 1 the second subparagraph B deleted, - the following subparagraph is added to paragraph 2: 'Each Member State shall provide the other Member States and the Commission, before 1 January 1993 with the list of the registered producers in its territory, for each type of farming showing the name and address of each of them and any number alloted to them. Any alteration of that list shall be comunicated at the beginning of each calendar year to the other Member States and to the Commission.', - paragraph 6 is replaced by the following: 'Packing centres as referred to in paragraph 2 shall keep separate record of daily quality and weight grading and of sales of eggs and small packs marked in accordance with paragraph 1 including the name and address of the buyer, the number of packs, the number and/or weight of eggs sold by grade of weight and date of delivery as well as of stocks of graded eggs on a weekly basis. Instead of keeping sales records, they may, however, keep files of invoices or delivery notes marked as indicated in paragraph 1.'; 5. Article 22 (2), point (c) is replaced by the following text: '(c) the marking "EGGS FOR THE FOODS INDUSTRY" in letters, 2 cm high, in one or more languages of the Community.'; 6. Article 24 is replaced by the following: 'Article 24 1. The band or label mentioned in Article 12 of Regulation (EEC) No 1907/90 must be printed or affixed in such a way that none of the information on the pack is obscured by the position of the band or label. The word "extra" shall be printed on the band or label in italics at least 1 cm high. 2. Where the band or label referred to in paragraph 1 cannot be removed from the pack the band or pack must be removed from the sales area not later than the seventh day after packing and the eggs repacked. 3. Large packs containing small packs marked in capital letters 2 cm high "PACK CONTAINING SMALL "EXTRA" PACKS" in one or more languages of the Community.'; 7. Article 32 is replaced by the following: 'Article 32 With the exception of the case provided for in Article 13 (3) of Regulation (EEC) No 1907/90, in the checking of a batch of Grade A eggs, a tolerance shall be allowed as regards the weight per egg. Such a batch may contain not more than 12 % of eggs of weight grades bordering on that marked on the packing, but not more than 6 % of eggs of the next lower weight grade. Where the batch checked is of less than 180 eggs, the abovementioned percentages shall be doubled.'; 8. Annex I is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter inforce on 1 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 6. 7. 1990, p. 5. (2) OJ No L 121, 16. 5. 1991, p. 11. (3) OJ No L 335, 6. 12. 1991, p. 12. ANNEX 'ANNEX I 1. Packing date: emb. pakket verp. sysk. packed emb. le imb. verp. emb. 2. Sell-by date: vender antes Saelges til Verkauf bis Polisi Sell by Ã vend. de prÃ ©f. av. or DVR (1) da vendersi uit. verk. dat. Lim. de venda 3. Best-before date: cons. preferente Mindst holdbar til Mind.-haltbar Lixi Best before Ã cons. de prÃ ©f. av. or DCR (1) da consumarsi tenm. houdb. tot Lim. de consumo 4. Laying date: puesta lagt gelegt ootokia laid pondu le deposizione gelegd post (1) If the terms DVR or DCR are used, the indication on the pack must be worded in such a way that the meaning of these initials is clear.'